*50OPINION

Per Curiam:

In 1963 this court directed the district court to enter judgment for Peterson Tractor against Cal-West Equipment Co. for $12,870 plus interest thereon from October 30, 1961 at seven percent per year, together with an attorney’s fee to be fixed by the lower court and costs. A fee of $1,900 was allowed and costs were fixed at $59.95. Judgment was entered accordingly. Peterson Tractor v. Cal-West Equip., 79 Nev. 461, 386 P.2d 609 (1963). Peterson Tractor was unable to locate assets of Cal-West against which satisfaction of judgment could be obtained. In November 1964 Peterson Tractor learned that about one and one-half years before trial of the above-noted case, Cal-West, through its President Harry Saddler, had sold all of its assets to Roy Saddler, Harry’s brother. This knowledge caused Peterson Tractor to commence the instant action against Harry and Roy Saddler claiming actual fraud, since the indebtedness of Cal-West to Peterson Tractor was owing when the sale to Roy was made. The trial court found actual fraud by the Saddlers and entered judgment against them jointly and severally for the Cal-West indebtedness. Only Roy Saddler has appealed therefrom. His challenge is to the sufficiency of the evidence to sustain the finding of fraud on his part. There is no purpose to be served in reciting the evidence at this point. We have examined the record with care and find ample evidence to support the district court’s findings and judgment. It was likewise permissible for the trial court to assess interest at seven percent per annum, by way of damages, upon the full amount of the prior judgment against Cal-West from October 30, 1961. 36 A.L.R.2d 337, 496.
Affirmed.